Citation Nr: 1620406	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


		THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for a lung disorder, which he relates to in-service asbestos exposure and polio vaccination.

In September 2012, a VA examiner addressed the Veteran's contention that his current lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD), is related to his in-service polio vaccination.  However, no opinion has been provided with regard to whether the Veteran's COPD is related to his in-service asbestos exposure. 

Therefore, the Board finds that an additional VA examination is needed to evaluate the Veteran's claim on the basis of in-service asbestos exposure.  Specifically, asbestos exposure is probable where, as here, a Veteran's military occupational specialty was Machinist Mate.  See VBA Manual M21-1, IV.ii.1.I.3.c.  If in-service asbestos exposure is probable, asbestos exposure is conceded for purposes of scheduling an examination.  Id. at IV.ii.1.I.3.e. Under these circumstances, VA examination is needed to address whether the Veteran's lung problems are related to in-service asbestos exposure aboard the USS Sproston in 1957 and 1958.

Additionally, while on remand, the Veteran should be provided an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to specifically include any relevant records from the Thurston Medical Clinic dated from July 2010 to present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to specifically include any relevant records from the Thurston Medical Clinic dated from July 2010 to present.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed lung disorder, diagnosed as COPD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

(A)  The examiner should identify all currently diagnosed lung disorders, to include COPD.  The examiner should conduct a comprehensive respiratory examination, and provide details about the onset, frequency, duration, and severity of all symptoms.

(B)  The examiner should specifically state whether the Veteran's lung symptoms are attributable to a clinical diagnosis, to include COPD.

(C)  For each diagnosed lung disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his acknowledged asbestos exposure as a Machinist Mate aboard the USS Sproston in 1957 and 1958.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


